Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5 are allowed over the closest prior art of record. The closest prior art is considered to be Law et al. (US 5,765,761).
Regarding Claim 1, Law et al. (US’761) teach an electrostatic coating method of coating a coating target surface, the electrostatic coating method comprising: generating a high voltage in a preset range by increasing a supply voltage (Figs. 9-10; col. 9, lines 47-51); supplying the high voltage to a high-voltage electrode (Figs. 9-10; col. 16, lines 25-28); applying the high voltage to a liquid paint to acquire a charged liquid paint (Abstract; col. 2, lines 63-66); and starting to eject the charged liquid paint from a paint ejection source (Claim 6) in a state, in which generation of an electrostatic field between the ejection source and the coating target surface and generation of free ions are prevented by the paint ejection source (Claim 23) not using a corona discharge electrode, to coat the conductive region of the coating target surface. US’761 teaches that the high voltage in a preset range can be either positive or negative (col. 3, lines 9-16). US’761 fails to teach supplying a high-voltage electrode specifically via a connection rod extending in a vertical direction and a spring extending in a horizontal direction, which are connected between a transformer and the high-voltage electrode.
Claims 2-5 are allowed as depending from allowed Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712